NOTE: This order is nonprecedential.


  Wntteb ~tates QCourt of §ppeals
      for !be jfeberal QCtrcutt

         EDWARDS LIFESCIENCES AG AND
          EDWARDS LIFESCIENCES LLC,
             Plaintiffs-Cross Appellants,

                              v.
              COREVALVE, INC. AND
           MEDTRONIC COREVALVE, LLC,
               Defendants-Appellants.


                      2011-1215, -1257


   Appeals from the United States District Court for the
District of Delaware in case no. 08-CV-0091, Chief Judge
Gregory M. Sleet.


                       ON MOTION


                         ORDER

    CoreValve Inc. and Medtronic CoreValve, LLC move
for a 30-day extension of time, until May 18, 2011, for
CoreValve to file its initial brief, for an extension of time,
until June 27, 2011 for Edwards' opening brief, for an
extension of time, until August 8, 2011 for CoreValve's
EDWARDS LIFESCIENCES v. COREVALVE                                2

reply brief, for an extension oftime, until August 22, 2011
for Edwards' reply brief, and for an extension of time,
until August 29, 2011, to file the appendix.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      MAR 25 2011                   lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: John E. Nathan, Esq.
    Jeffrey W. Sarles, Esq.
s21
                                                FIL£D
                                       u. COURT OHpPEALS Fmt
                                          THE FEDI'HAL CIRCUIT

                                            MAR 25 2011